Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Mar. 2021 has been entered.

Examiner’s Note
While new claim 54 is drawn to “The sheet” according to claim 46, given that claim 46 is drawn to “A method” (and given that new claim 53 is already drawn “The sheet” with identical limitations of claim 54), it appears that claim 54 should be drawn to “The method” according to claim 46 and included with the non-elected invention of claims 46-52.  Therefore, the status identifier of claim 54 is incorrect and should be “Withdrawn - New” and as such, this claim is considered withdrawn and is not included in the rejection below.

Claim Objections
Claims 29-45 and 53 are objected to because of the following informalities:  
Claim 29 recites the phrase “the adhesive layer” in line 11; this phrase should be: “the cured adhesive layer”,
Claims 30-45 and 53 recite the phrase “The sheet” in line 1; this phrase should be: “The flexible magnetic sheet”,
Claims 30-40 and 43-45 recites the phrase “adhesive layer” in line 2; this phase should be: “the cured adhesive layer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-45 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “A flexible magnetic sheet comprising at least three (3) continuous layers extending to edges of the flexible magnetic sheet,…”.  It is not clear if these at least three continuous layers are the magnetizable layer, opaque white or colored writeable outer layer, and the cured adhesive layer or in addition to these layers.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-36, 40-44, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and evidence provided by Plastic Molded Concepts and Hot Melt. 
Regarding claim 29, 32-34, and 41-42, Love teaches a flexible magnetic sheet system (Abstract) comprising a flexible magnet, a printable material, and an adhesive (paragraph 0058).  Love teaches that his flexible magnet comprises binder and ferrous (i.e. magnetizable) particles (paragraph 0059).  Love teaches that the adhesive layer is 1 mil thick (paragraph 0121).  Love teaches that the all of his layers extend to the edges of his flexible magnetic sheet (Figures 3 and 15).
Love does not disclose the adhesive is a polyurethane or an ethylene vinyl acetate, the adhesive is cured, the printable material is opaque white or colored writeable synthetic paper, the cured adhesive layer destructively bonds the magnetizable layer and the writeable outer layer together, the cured adhesive layer is resistant to transfer to cutting blades, nor the flexible magnetic sheet is resistant to delamination on exposure to direct sunlight.
Francis discloses a structure of a laminated card, in which a backing sheet is laminated to a receiver sheet using conventional adhesives, such as ethylene vinyl acetate or a polyester polyurethane resin (Abstract and paragraph 0143).  

In one embodiment, Francis discloses that a polyester polyurethane adhesive layer is applied to the backing sheet, and the lamination is effected by inserting the receiver sheet/backing sheet/receiver sheet composite into a press, heating at 150⁰C for 20 minutes under pressure, cooling under pressure for a further 20 minutes, and removing the laminate (paragraph 0182).  Thus, the adhesive is cured.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to utilize the lamination process taught by Francis in the flexible magnetic sheet of Love.  Love and Francis are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer, so one of ordinary skill in the art would have a reasonable expectation of success in using the lamination process of Francis in the flexible magnetic sheet of Love.  Further, Francis teaches that the delamination peel strength of his laminate was 8 N/cm (paragraph 0183).
While Love discloses that the printable material can be paper or plastic (paragraph 0063), Love does not disclose the printable material is opaque white or colored writeable synthetic paper.  Ueno teaches a thermal transfer image receiving sheet comprising a 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a white, opaque synthetic paper and its thickness taught by Ueno as the printable material layer in the flexible magnetic sheet of Love in view of Francis.  Love and Ueno are analogous art as they are both drawn to forming a laminate by joining two polymeric films by an adhesive layer (Ueno, col. 16, lines 40-46 and Figure 6), so one of ordinary skill in the art would have a reasonable expectation of success in using a white, opaque synthetic paper and its thickness as taught by Ueno in the flexible magnetic sheet of Love in view of Francis.  
Love does teach that his flexible magnetic sheets may be cut into shapes (paragraphs 0011 and 0056); however, Love in view of Francis and further in view of Ueno does not disclose the adhesive as being resistant to transfer from the laminate to cutting blades during cutting of the laminate, the adhesive is destructively bonding the magnetizable layer and the writeable outer layer together, nor the laminate being resistant to delamination on exposure to direct sunlight.  However, given the laminate of Love in view of Francis and further in view of Ueno and the presently claimed magnetic sheet comprise the same components, including the same adhesive, they would inherently also have the same properties as claimed.

Love does not disclose a hot melt adhesive; however, Francis teaches that his adhesives can be applied as hot-melt coatings (paragraph 0143); thus Francis’s adhesives in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno are hot melt adhesives.
Love in view of Francis and further in view of Ueno does not disclose the melting point of the ethylene vinyl acetate copolymer (EVA) in his adhesive layer.
Plastic Molded Concepts (“EVA Resin,” accessed 13 Jul. 2021) discloses that the melting point of ethylene vinyl acetate resin is 167 - 216⁰F (page 2).
Hot Melt (“EVA Hot Melt – Ethylene-vinyl acetate adhesives,” accessed 13 Jul. 2021) discloses that ethylene-vinyl acetate is a hot melt adhesive that is a thermoplastic and is a solid at room temperature and this adhesive does not utilize a solvent (page 1, 1st paragraph).
Regarding claim 31, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.  Given that Love teaches his adhesive layer is 1 mil thick (paragraph 0121) and Francis teaches synthetic paper substrate is flexible (paragraphs 0002 and 0008) and teaches the claimed adhesive, it is the examiner’s position that the adhesive layer of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno would inherently be flexible at room temperature.
Regarding claim 53, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.  Given that Love teaches claimed adhesive, it is the examiner’s .

Claims 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Williams (US Patent 5,221,398, published 22 Jun. 1993, hereinafter Williams) and evidence provided by Comert et al. (US Patent 4,867,312, published 19 Sep. 1989, hereinafter Comert).
Regarding claims 37-39, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Francis teaches the use of a polyurethane hot melt adhesive (paragraph 0143).
Love in view of Francis and further in view of Ueno does not disclose the use of a virtually-thermosetable hot-melt adhesive, the use of a humidity curable adhesive, nor the use of a reactive hot melt adhesive.
Williams teaches the use of the polyurethane adhesive Bostik Supergrip 2000 (col. 3, Iines 55-63), which is identical to the virtual thermoset adhesive disclosed in the present specification (page 8, line 35).  Therefore, it is the examiner’s position that the adhesive taught by Williams is a virtual thermoset adhesive.

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the moisture-curable, reactive hot melt, virtually-thermosetable adhesive as taught by Williams as the adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.  Both Francis and Williams are using the bonding layered structures, and Francis teaches the use of polyurethane adhesives for bonding layers in his film, one of ordinary skill would have reasonable expectation of success using the adhesive taught by Williams in bonding the layers of the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 40 and 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Love (US Patent Application 2010/0028667 A1, published 04 Feb. 2010, hereinafter Love) in view of Francis et al. (US Patent Application 2004/0147398 A1, published 29 Jul. 2004, hereinafter Francis) and further in view of Ueno et al. (US Patent 5,356,853, published 18 Oct. 1994, hereinafter Ueno) and further in view of Kim et al. (“The properties of reactive hot melt polyurethane adhesives modified with novel .
Regarding claims 40 and 43-45, Love in view of Francis and further in view of Ueno teaches the elements of claim 29.
Love in view of Francis and further in view of Ueno does not disclose a thermoplastic hot-melt adhesive, a solid adhesive, a solvent-free adhesive, nor an adhesive comprising no volatile organic compounds.
Kim teaches a reactive hot melt adhesive comprising a thermoplastic polyurethane (Abstract), his adhesive has pseudo-solid like behavior, and reactive hot melt adhesives are solvent free (page 1169. 1st column, Introduction section, 1st paragraph).  
It is the examiner’s position that Kim’s reactive hot melt adhesive comprises no volatile organic compounds and the pseudo-solid like behavior characterized by Kim reads on the claim limitation that the adhesive composition is solid.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the modified hot melt polyurethane adhesive taught by Kim as the polyurethane adhesive in the flexible magnetic sheet of Love in view of Francis and further in view of Ueno.  Both Francis and Kim teach the use of polyurethane adhesives.  Further, Kim teaches that the initial bond strength of his modified polyurethane adhesive is much higher than a polyurethane control (page 1174, 2nd column, Adhesion properties section, 1st paragraph) and his modified adhesive had improved modulus and tensile strength compared to a polyurethane control (page 1174, Conclusions section, 4th paragraph).

Response to Arguments
Applicant's arguments filed 29 Mar. 2021 have been fully considered.  Applicant’s arguments with respect to Francis teaching a clear laminate were persuasive.  However, upon further search and consideration, new claim rejections, as presented above, have been set forth. 
Applicant amended claims 29 and 41 and added claims 53.  Applicant also amended withdrawn claims 46-50 and added claim 54, which is directed at a non-elected invention.
Applicant argues that Francis teaches a clear laminate, which is incompatible with a laminate with a magnetic layer.
However, as presented above, Love teaches a flexible magnetic sheet with a substrate, an adhesive, and a magnetic layer.  In combination with the secondary references presented above, Love teaches all the elements of the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787